Citation Nr: 0521427	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-36 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
hypertension, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
bilateral pes planus, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from November 1978 to November 
1982.

This appeal arises from a March 2003 rating decision by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs which continued 10 percent 
disability ratings for service-connected bilateral pes planus 
and for hypertension.  

In May 2005, the veteran testified in a travel Board hearing 
before the undersigned Veterans' Law Judge.  

The issue of increased rating for bilateral pes planus is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.  


FINDING OF FACT

During his May 11, 2005 hearing, prior to the promulgation of 
a decision in the appeal, the veteran withdrew his appeal for 
an increased rating for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant 
has withdrawn his appeal for an increased rating for 
hypertension and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal for an increased rating for hypertension is 
dismissed.


REMAND

During his May 2005 hearing, the veteran testified that his 
bilateral pes planus has increased in severity.  As an 
initial matter, the veteran's most recent VA treatment 
records in the claims file are from January 2004.  According 
to his testimony, the veteran receives monthly VA medical 
treatment for pes planus.  The veteran may have more recent 
treatment records relevant to his claim.  Therefore, these 
records should be obtained, if available.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

In addition, the veteran's most recent VA examination was in 
August 2003.  At the time, the examiner noted the veteran had 
pain with weight bearing and walking.  However, there were no 
calluses, breakdown of the skin, or unusual shoe wear.  The 
examiner did not characterize the veteran's condition in 
terms of severity, but in a private examination just two 
months before, an examiner characterized the veteran's pes 
planus as "moderate to severe."  He also noted that the 
veteran had diminished sensitivity around his plantar medial 
feet.    Subsequently, in his May 2005 hearing, the veteran 
testified that he had swelling and pain in his feet after 
prolonged standing.  The veteran also testified that a VA 
doctor recently suggested that the veteran would need to wear 
ankle braces to correct his condition.  Based on available 
recent medical evidence as well as the veteran's own 
testimony, the Board finds that the veteran should undergo 
another VA examination to determine the current severity of 
his disability.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1. The RO should contact the Fayetteville 
VAMC and request any records of the 
veteran's treatment at that facility 
since January 2004.  All records obtained 
should be associated with the claims 
folder.

2.  The veteran should be provided with 
another examination to determine the 
current nature and severity of his 
service-connected pes planus. The 
claims folder must be made available to 
the examiner for review. Such review 
should be indicated on the examination 
report.  All indicated tests and x-ray 
examinations should be conducted.

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the decision remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate period of time in which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


